DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-38, 58-59, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Independent claims 22, 33, and 58 (and various dependent claims) state that in the structures 
    PNG
    media_image1.png
    123
    462
    media_image1.png
    Greyscale

 V, W, X, Y, and Z are each independently C, N, S, or O. However, the examiner does not believe applicants were in possession of compounds which comprised S or O at any of the V, W, X, Y, or Z-positions since this would have produced a very unstable chemical radical. Each of the V, W, X, Y, and Z-atoms in the cyclic structures have a double bond and a single bond attached thereto, and having O or S at these positions would produce compounds which have three bonds attached to the O and S-atoms. For example, if the groups were all O or S, a compound with the structure 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
would be claimed, but this compound would be very difficult to produce and would be a highly charged molecule since oxygen and sulfur have six valence electrons and will traditionally only form two covalent bonds to have a stable octet of electrons. 

Claims 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the diseases of claims 25-31, does not reasonably provide enablement for treating a disease, which includes every known and unknown disease.  The specification does not enable any person skilled in the art to which it make or use the invention commensurate in scope with these claims.
Claim 22 is drawn to “treating a disease” – which embraces treating every known and unknown disease. Applicants have shown the compounds could be effective in treating the diseases in claims 25-31, however the entirety of the scope of “a disease” is not supported. 
To date, there are no known drugs which are effective at treating every disease and one showing the same would be completely unexpected. Applicants including the diseases from claims 25-31 into claim 22 would obviate this rejection.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-38, 58-59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 22, 33, and 58 are indefinite wherein the claims define R1-5 as optionally being “-(CH2)mCH3 where m=0-6 including branched alkyls”. It Is unclear how this chemical could include branched alkyls when the chain comprises CH2 groups only as it is defined as (CH2)m where m is 0-6, thus not affording for any branched alkyl groups.

R is selected from the group consisting of 
    PNG
    media_image3.png
    119
    536
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    118
    91
    media_image4.png
    Greyscale
; 
wherein V, W, X, Y, and Z are each independently C, N, S, or O;
R1, R2, R3, R4, and R5 are each independently absent when attached to N or are –H; -(CH2)mCH3 where m=0-6; -Br; -Cl; -F; I; NH2; -SH; -NO2; -NHSO2Ra where Ra is alkyl or branched alkyl; -SO2NHRb where Rb is alkyl or branched alkyl; -OH; -ORc where Rc is alkyl, branched alkyl, or alkyl ester; -NHRd where Rd is alkyl, branched alkyl, or amide; -OCF3; -COOH; or COORe where Re is alkyl or branched alkyl; 
R’ is substituted or unsubstituted alkyl which includes heteroatoms NH, O, or S;
i is 0 to 16; and
k is 0 to 10.
	
Claims 22, 33, and 58 are also indefinite as it is unclear what is intended to be embraced by “R’ is substituted or unsubstituted alkyl which includes heteroatoms NH, O, or S”. Must the alkyl groups have the N, O, or S heteroatoms included therein? And are these heteroatoms intended to replace the carbon atom, or are they replacing the H-atoms to be a substituted alkyl? 
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-38, 58-59, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2011/0206734.
‘734 discloses compounds having the structure 
    PNG
    media_image5.png
    105
    150
    media_image5.png
    Greyscale
where R1-4- are defined as being all H or all C(O)CH3. These anticipate the instant compounds wherein the instant variables R6-9 are either all H or all C(O)CH3 (where n is 0); X is CO; i is 1; V, W, X, Y, and Z are all C, and R1-5 are all H. It is noted that the compounds of ‘734 are used for the same 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623